internal_revenue_service number release date index number ---------------------------------- ---------------------------- ------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc corp plr-119843-09 date date legend corporation ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ---------------------- date ----------- business a ---------------------------------------------------------------------------------------------- ----------------------------------------------------- taxpayer ----------------------------- son son son ------------------------ ------------------------------ --------------------- b c d e f --------- -------- -------- ----- -------- plr-119843-09 g y -------- --------- dear --------------- this letter responds to your letter dated date in which you requested rulings under sec_302 of the internal_revenue_code the information submitted in that letter and later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts corporation uses the accrual_method of accounting and files its federal_income_tax return on a fiscal_year ending on date corporation conducts business a currently corporation has outstanding b shares of voting common_stock which are owned as follows shareholder number of shares owned taxpayer son son son c d d d taxpayer is the father of son son and son taxpayer is a director an employee and the president of corporation son is a director a former employee and the secretary of corporation son is a director an employee and the vice president of corporation son is a director an employee and the secretary treasurer of corporation taxpayer wants to retire and allow son and son to operate and control corporation son no longer wants to be involved with corporation as a result corporation will redeem all of taxpayer and son 1’s corporation stock prior to corporation’s redemption of taxpayer and son 1’s shares taxpayer will give son and son e shares each of corporation stock the gifts following taxpayer’s gifts to son and son corporation’s common_stock will be owned as follows shareholder number of shares owned taxpayer f plr-119843-09 son son son d g g shortly after the gifts corporation will redeem all of taxpayer’s remaining shares and son 1’s shares in exchange for 15-year promissory notes the principal amounts of the promissory notes are based on a per share price of dollar_figurey following the redemption the shares of corporation stock will be owned as follows shareholder number of shares owned son son g g after the redemption taxpayer will no longer be an employee a director or the president of corporation however taxpayer will be a creditor of corporation and an account_holder in corporation’ sec_401 plan taxpayer makes the following representations representations a there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock b in no event will the last payment of the promissory note taxpayer will receive in exchange for his corporation stock the promissory note be made more than years after the date_of_issuance of the promissory note c none of the consideration from corporation including interest consists entirely or partly of corporation’s promise to pay an amount that is based on or contingent on future earnings_of corporation an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency d the promissory note will not be subordinated to the claims of general creditors of corporation e in the event of a default on the promissory note no shares of stock will revert to or be received by taxpayer nor will taxpayer be permitted to purchase stock at public or private sale f no shareholder of corporation has been or will be obligated to purchase any of taxpayer’s shares of stock to be redeemed plr-119843-09 g the redemption of taxpayer’s corporation stock is related to the gifts as well as the complete redemption of son 1’s corporation stock otherwise the redemption described in this ruling_request is an isolated transaction h there have been no redemptions issuances or exchanges by corporation of its stock in the past years i corporation has no plan or intention to issue redeem or exchange additional shares of its stock j none of the stock to be redeemed was acquired by the taxpayer within the year period preceding the redemption from a person whose stock would be attributed under sec_318 of the code to the taxpayer at the time of the redemption k throughout the 10-year period following the redemption taxpayer will not have an interest in corporation including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 of the income_tax regulations and constructive_ownership under sec_318 of the code l taxpayer will execute and file the agreement required by sec_302 of the code with respect to the acquisition of any interest in corporation within years from the date of redemption m none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code n there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed o at the time of the exchange the fair_market_value of the consideration to be received by taxpayer will be approximately equal to the fair_market_value of the corporation’s stock to be exchanged therefor p the price to be paid for corporation’s stock to be redeemed will not result in a loss with respect to those shares of stock q the redemption of corporation stock i is not a disposition of personal_property on the installment_plan by a person who regularly sells or otherwise disposes of personal_property on the installment_plan and ii is not a disposition of personal_property of a kind required to be included in the inventory of any redeemed shareholder at the close of the taxable_year plr-119843-09 rulings based on the information submitted and on the representations set forth above we rule as follows the gift of corporation stock by taxpayer to son and son did not have as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_302 of the code rev_rul c b provided that taxpayer files the agreement described in sec_302 in accordance with sec_1_302-4 and the conditions stated in sec_302 and ii are satisfied sec_318 will not apply and the redemption of all of taxpayer’s shares of corporation stock will be a complete termination of taxpayer’s interest in corporation within the meaning of sec_302 the amount distributed in the redemption will be treated as a distribution in full payment in exchange for the stock surrendered as provided in sec_302 as provided in sec_1001 taxpayer will realize and recognize gain on the redemption of the corporation shares of stock for each share of stock surrendered gain will be measured by the difference between the redemption price and the adjusted_basis of such share as determined under sec_1011 provided that corporation stock is a capital_asset in the hands of taxpayer the gain will constitute capital_gain subject_to the conditions and limitations of subchapter_p of chapter of the code pursuant to sec_267 of the code no loss will be allowed provided the redemption of the corporation stock held by taxpayer and son is not performed in satisfaction of a primary and unconditional obligation of a nonredeemed shareholder to acquire the corporation stock held by said shareholders see revrul_69_608 c b the redemption will not cause any dividend income to be realized or constructively received by any nonredeemed shareholder see 258_f2d_865 3rd cir acq revrul_58_614 c b corporation will not recognize gain_or_loss on the distribution of its own promissory notes in redemption of its stock sec_311 taxpayer will qualify to report the gain on the redemption of taxpayer’s corporation stock using the installment_method under sec_453 of the code in the event the promissory note is cancelled or otherwise becomes unenforceable the promissory note shall be treated as if it were disposed of for fair_market_value which shall be treated as not less than its face_amount sec_453b and plr-119843-09 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ______________________________ marie c milnes-vasquez senior technician reviewer branch associate chief_counsel corporate cc
